[Cite as State v. Taylor, 2019-Ohio-1275.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                         C.A. No.       18CA011330

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
JASON TAYLOR                                          COURT OF COMMON PLEAS
                                                      COUNTY OF LORAIN, OHIO
        Appellant                                     CASE No.   16CR095142

                                  DECISION AND JOURNAL ENTRY

Dated: April 8, 2019



        CALLAHAN, Presiding Judge.

        {¶1}     Appellant, Jason Taylor, appeals his convictions for two firearm specifications.

This Court affirms.

                                                 I.

        {¶2}     A Lorain police officer initiated a traffic stop of Mr. Taylor’s Ford Expedition

after he observed erratic driving. When the officer approached, he noticed that Mr. Taylor

seemed nervous and that during their conversation, his right hand repeatedly reached out of sight

between his right leg and the center console. The officer asked Mr. Taylor to step from the

vehicle and then observed a handgun positioned between the driver’s seat and the console.

Although the gun was in a holster, the holster had been modified so that the gun could be drawn

“without any hindrance.” The officer’s K9 partner alerted to narcotics in the vehicle and, upon

further investigation, the officer found marijuana, numerous plastic bags containing brown

powder residue, a significant amount of cash, and a digital scale.
                                                 2


       {¶3}    Mr. Taylor pleaded guilty to carrying a concealed weapon in violation of R.C.

2923.12(A)(2), improperly handling a firearm in a vehicle in violation of R.C. 2923.16(B),

trafficking in drugs in violation of R.C. 2925.03(A)(2), possession of criminal tools in violation

of R.C. 2923.24(A), possession of drugs in violation of R.C. 2925.11(A), and possession of drug

paraphernalia in violation of R.C. 2925.14(C)(1). Mr. Taylor pleaded not guilty to four firearm

specifications: two pursuant to R.C. 2941.141 and two pursuant to R.C. 2941.145. After a bench

trial on the specifications, the trial court found Mr. Taylor not guilty of the specifications under

R.C. 2941.145, but guilty of the specifications under R.C. 2941.141. The trial court sentenced

him to one year in prison, and Mr. Taylor filed this appeal.

                                                II.

                                  ASSIGNMENT OF ERROR

       THERE WAS INSUFFICIENT EVIDENCE TO CONVICT MR. TAYLOR FOR
       THE FIREARM SPECIFICATIONS ATTACHED TO COUNT THREE AND
       COUNT FIVE OF HIS INDICTMENT.

       {¶4}    Mr. Taylor’s only assignment of error argues that because the firearm found in his

vehicle was unloaded and the magazine was in a separate compartment of the vehicle, the State

did not demonstrate that it was operable or could readily be rendered operable. This Court

disagrees.

       {¶5}    “Whether a conviction is supported by sufficient evidence is a question of law

that this Court reviews de novo.” State v. Williams, 9th Dist. Summit No. 24731, 2009–Ohio–

6955, ¶ 18, citing State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). The relevant inquiry is

whether the prosecution has met its burden of production by presenting sufficient evidence to

sustain a conviction. Thompkins at 390 (Cook, J., concurring). In reviewing the evidence, we do

not evaluate credibility, and we make all reasonable inferences in favor of the State. State v.
                                                3


Jenks, 61 Ohio St. 3d 259, 273 (1991). The State’s evidence is sufficient if it allows the trier of

fact to reasonably conclude that the essential elements of the crime were proven beyond a

reasonable doubt. Id.

       {¶6}    Under R.C. 2941.141(A), a one-year prison term must be imposed as a penalty

for a firearm specification if the offender “had a firearm on or about the offender’s person or

under the offender’s control while committing the offense.” The term “firearm” is defined as

“any deadly weapon capable of expelling or propelling one or more projectiles by the action of

an explosive or combustible propellant,” and the term “includes an unloaded firearm, and any

firearm that is inoperable but that can readily be rendered operable.” R.C. 2923.11(B)(1). See

also R.C. 2941.141(F) (explaining that the term “firearm” is defined by R.C. 2923.11).

       {¶7}    When a defendant is charged with a firearm specification—whether the firearm

was loaded or unloaded—the State must prove beyond a reasonable doubt that the firearm at

issue “‘was operable or could readily have been rendered operable at the time of the offense.’”

State v. Blue, 9th Dist. Lorain No. 10CA009765, 2011-Ohio-511, ¶ 23, quoting State v. Murphy,

49 Ohio St. 3d 206, 208 (1990), quoting State v. Gaines, 46 Ohio St. 3d 65 (1989), syllabus. This

requirement “is meant to distinguish irretrievably broken guns from guns that are either fully

functioning or temporarily non-functioning.” State v. Stubblefield, 8th Dist. Cuyahoga No.

90687, 2008-Ohio-5348, ¶ 9.

       {¶8}    In this case, the State presented testimony from an officer whose responsibilities

included testing firearms. The officer testified that the weapon at issue fired when loaded with

the ammunition that had been seized from Mr. Taylor’s vehicle. The officer also testified that

the gun was operable, although on cross-examination, he expressed some confusion regarding

the definition of “operable” as a term of art.      In that respect, the plain language of R.C.
                                                 4


2923.11(B)(1) clarifies that both an “unloaded firearm” and a firearm “that is inoperable but * *

* can readily be rendered operable” fall within the definition of a “firearm.” The fact that a

firearm is not loaded does not mean it is inoperable. See State v. Jackson, 8th Dist. Cuyahoga

No. 103590, 2016-Ohio-4567, ¶ 14; State v. Rodgers, 11th Dist. Lake No. 2007-L-097, 2008-

Ohio-2006, ¶ 39, citing State v. Terzo, 12th Dist. Butler No. CA2002-08-194, 2003-Ohio-5983, ¶

10-12 and State v. Gainer, 8th Dist. Cuyahoga No. 81366, 2004-Ohio-2393, ¶ 17.

       {¶9}    The officer’s testimony that he loaded and fired the firearm was sufficient to

allow a reasonable trier of fact to conclude that Mr. Taylor’s firearm was operable beyond a

reasonable doubt. His assignment of error is, therefore, overruled.

                                                III.

       {¶10} Mr. Taylor’s assignment of error is overruled.           The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                5


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    LYNNE S. CALLAHAN
                                                    FOR THE COURT



CARR, J.
HENSAL, J.
CONCUR.


APPEARANCES:

MICHAEL J. DUFF, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and BRIAN P. MURPHY, Assistant Prosecuting
Attorney, for Appellee.